 

Exhibit 10.2

 

EK-A: CARİ HESAP KREDİSİ SÖZLEŞMESİ

 

 

SCHEDULE-A: CURRENT ACCOUNT LOAN AGREEMENT

 

 

 

 

İşbu Cari Hesap Kredisi Sözleşmesi (“Ek Sözleşme”), 23/08/2016 tarihli ve Kİ
00000411 numaralı Genel Kredi Sözleşmesi (“GKS”) ve diğer Finansman Belgelerine
ek olarak, Banka ile TRANSLANTIC EXPLORATION MEDITERRANEAN INTERNATIONAL PTY
LTD. MER. AVUSTRALYA TÜRKİYE ANKARA ŞUBESİ (“Kredi Alan”) arasında aşağıdaki
şartlar dahilinde 23/08/2016 tarihinde imzalanmıştır.

 

 

This Current Account Loan Agreement (“Supplemental Agreement”) has been signed
on 23/08/2016 by and between the Bank and TRANSLANTIC EXPLORATION MEDITERRANEAN
INTERNATIONAL PTY LTD. MER. AVUSTRALYA TÜRKİYE ANKARA ŞUBESİ (the “Borrower”) in
accordance with the following conditions, as an annex to the General Credit
Agreement (“GCA”) dated 23/08/2016 and numbered Kİ 00000411 and other Financing
Documents.

 

 

 

 

Taraflar, aşağıda belirtilen hususların Finansman Belgerinde belirlenen hususlar
ile birlikte aynen ve eksiksiz olarak uygulanacağı, işbu Ek Sözleşmenin GKS’nin
ayrılmaz bir parçası olduğu hususunda mutabıktırlar. İşbu Ek Sözleşmede yer
almayan hususlarda GKS hükümleri geçerli olacaktır.

 

 

The Parties agree that the following issues shall be applied in kind and
absolute manner together with the issues specified in the Financing Documents,
and this Supplemental Agreement shall constitute an integral part of the GCA.
For the issues not covered by this Supplemental Agreement, the provisions of the
GCA shall apply.

 

 

 

 

1.       KREDİYE İLİŞKİN ESASLAR

 

 

1.     CONDITIONS OF THE CREDIT

 

 

 

 

1.1.    Kredi’nin Limiti/Para Cinsi: USD 30.000.000,00
(Yalnız/OtuzmilyonAmerikanDoları)

 

 

1.1.   Limit of Credit/Currency: 30.000.000,00-USD
(only/thirtymillionAmericanDollars)

 

 

 

 

1.2.    Kredinin geri ödenen tutarları tekrar kullandırılmayacaktır.

 

 

1.2.   Any repaid amounts will not be reallocated.

 

 

 

 

1.3.    Tarafların mutabakatıyla ve Kredi Limiti içinde kalmak kaydıyla
Kredinin, Kredili cari hesap veya ödeme planı oluşturulmak suretiyle vadeli
kredi şeklinde kullanılması kararlaştırılabilir. Bu kapsamda kullanılacak Kredi,
cari hesap usulüyle değil, ödeme planına göre işleyecek, Krediya ödeme planında
belirlenen faiz, (varsa) komisyon oranları uygulanacak ve ödeme planı, anılan
faiz ve (varsa) komisyon tutarlarını içerecektir. Kredi geri ödeme detayları ve
faiz, komisyon oranları işbu sözleşmenin ayrılmaz bir parçası olan EK-Ödeme
Planında belirtildiği şekilde olacaktır.

 

 

1.3.   Subject to the mutual agreement of Parties  and subject to remain within
the Credit Limit, Parties may agree that the Credit isutilised as a term loan by
granting a credited current account or payment plan. The utilised Credit to be
utilized in this scope should be granted in accordance with the payment plan
procedure instead of current account procedure. Interest rate and commission
rates (if any) determined in the payment plan shall be applicable for the Credit
and payment plan shall include the interest rate and commission rates (if any).
The repayment details and interest, commission rates shall be as stated in the
ANNEX- Payment Plan which is an integral part of this Agreement.

 

 

 

 

1.4.   Erken Geri Ödeme: İşbu Ek Sözleşme kapsamında kullanılan Kredi’nin
GKS’nin 2.08. maddesi kapsamında tamamının veya bir kısmının Kredi Alanın
ӧzkaynakları ile erken geri ӧdenmesi durumunda Kredi Alan, kalan Kredi anapara
tutarı üzerinden yıllık % 0.5 (yüzdesıfırvirgülbeș) oranında, Kredinin kredi
kullanılarak erken geri ӧdenmesi durumunda, Kredi Alan, kalan Kredi anapara
tutarı üzerinden yıllık %2(yüzdeiki) komisyonunu Bankaya ӧdeyecektir.

 

 

1.4.   Early Repayment:  In case the Credit which is granted under this
Supplemental Agreement is fully or partially repaid early by the equity of the
Borrower under Article 2.08 of the GCA, the Borrower shall pay the Bank an
annual commission of 0.5% (pointfivepercent) upon the outstanding Principal
and.if the Credit is repaid early by utilizing a credit, the Borrower shall pay
an annual commission of 2% (twopercent) upon the outstanding Principal.

 

 

 

 

 

 

TRANSATLANTIC EXP. MED. INT. PTY. LTD

MERKEZİ AVUSTRALYA TÜRKİYE ANKARA ŞUBESİ

Sheraton Ankara Otel ve Kongre Merkezi Boğaz sokak

No: 10 06700 GOP/Çankaya/ANKARA/TURKEY

Tel: 0312 989 19 50 Fax: 0312 939 19 98

Ulus V.D. 622 001 8928 Tic.Sic.No: 383993

 

--------------------------------------------------------------------------------

 

1.5.   Kredi Kullanım Amacı: İşbu Ek Sӧzleşme çerçevesinde Kredi Alana
kullandırılacak Kredi, Kredi Alanın kendisi ve Grubuna (işbu Ek Sӧzleşme
kapsamında “Grup” Transatlantic Exploration Mediterranean Internatıonal Pty
Ltd.Mer.Avustralya Türkiye Ankara Şubesi, Talon Exploration Ltd (Merkezi: Bahama
Adaları)-Türkiye Ankara Şubesi, Dmlp Ltd (Merkezi: Bahama Adaları)Türkiye Ankara
Şubesi, Transatlantic Turkey Limited Şirketi Türkiye-Ankara Şubesi) ait hali
hazırda BNP Paribas (Suisse) SA ve International Finance Corporation konsorsiyum
tarafından kullandırılmış olan kredilerin refinansmanı ve işletme sermayesi
ihtiyacı amacı ile kullanılacaktır.

 

 

1.5.   Purpose of Credit Utilization: The credit to be granted to the Borrower
within the framework of this Supplemental Agreement shall be granted for
refinance of the credits granted to the Borrower and its Group (the “Group” in
this Supplemental Agreement refers to Transatlantic Exploration Meditterranean
International Pty Ltd Avustralya Türkiye Ankara Şubesi, Talon Exploration Ltd
(Merkezi: Bahama Adaları) Türkiye Ankara Şubesi, Dmlp Ltd (Merkezi: Bahama
Adaları) Türkiye Ankara Şubesi, Transatlantic Turkey Limited Şirketi Türkiye-
Ankara Şubesi) by BNP Paribas (Suisse) SA and International Finance Corporation
consortium and for working capital requirement.

 

 

 

 

2.      NAKİT AKIŞI VE ӦDEMELER

 

 

2.      CASH FLOW AND PAYMENTS

 

 

 

 

2.1.   Kredi Alan, Kredi ilişkisinin devamı boyunca, kendisine ve Grubuna ait
nakit akışlarının, işlem hacminin ve Kredi geri ӧdemelerinin aşağıda belirtilen
şekilde Bankadaki hesapları aracılığı ile gerçekleştirileceğini, bu hususun
Banka tarafından Krediye ilişkin detayların belirlenmesinde ve Kredinin
devamlılığının sağlanmasında esaslı bir unsur teşkil ettiğini bildiğini kabul ve
taahhüt eder. Bu doğrultuda Kredi Alan,

 

 

2.1.   Borrower accepts and undertakes that, cash flows and business volume and
credit repayments of the Borrower and its Group shall be carried out through its
accounts in the Bank in the manner specified below over the course of its Credit
relationship; and it acknowledges that this process shall constitute a material
fact in determining the details of the Credit by the Bank and ensuring the
continuation of the Credit. Within this scope Borrower declares, accepts and
undertakes that:

 

 

 

 

i.       Grubun petrol faaliyetleri ile ilgili nakit akışının tümünün Banka
üzerinden yapılacağını,

 

 

i.       All the cash flow regarding the petroleum activities of the Group shall
be made over the Bank.

 

 

 

 

ii.      EFT, POS, havale, çek, doğrudan borçlandırma sistemi, nakit, fatura,
ihracat, kredi kartı, SGK, vergi ve diğer yollar ile gerçekleştirdiği tüm Türk
lirası ve dӧviz cinsi ile yapılacak tahsilatların ve/veya ӧdemelerin tamamının
Bankadaki hesaplara yapılacağını ve tahsilatlarda ve/veya ӧdemelerde Bankanın
nakit yӧnetimi tahsilat ve ӧdeme sistemlerinin kullanılacağını,

 

 

ii.      All of electronic funds transfer, point of sale, transfer, cheque,
direct debiting system, cash, invoice, export, credit card, Social Security
Institution (“SSI”), tax and payments and collections in Turkish Lira and
foreign currency in any other different ways shall be made via Borrower’s
accounts held in the Bank and the cash management collection and payment system
of the Bank shall be used in all collections and/or payments.

 

 

 

 

iii.     Herhangi bir ek talepte bulunmadan veya şart ileri sürmeden, Temmuz
2017’de sona erecek maaş anlaşmasının bitimi ile istihdam ettiği/edeceği tüm
personelin maaş ӧdemesi işlemlerini Banka aracılığıyla ve promosyonsuz olarak
nakit kredili çalıştığı sürece gerçekleştireceğini,

 

 

iii.     All salary payment transactions of all employees, already employed/will
be employed by the Borrower shall be made via Bank by the termination of the
salary payment agreement in July, 2017 and without promotion and without any
additional request or stipulation by the Borrower so long as it works by cash
credit,

 

 

 

 

iv.     Sigorta işlemlerinin (Hayat Dışı, Hayat ve Ferdi Kaza) ve Bireysel
Emeklilik işlemlerinin tamamını, en iyi gayret bazında Bankanın acenteliğini
yapmakta olduğu sigorta ve emeklilik şirket(ler)i aracılığı ile
gerçekleştireceğini,

 

 

iv.     All insurance transactions (Non-Life, Life and Personal Accident) and
individual pension transactions shall be made on the best effort base via
insurance company(ies) and pension company(ies) which the Bank is the agency of.

 

 

 

 

 

 

TRANSATLANTIC EXP. MED. INT. PTY. LTD

MERKEZİ AVUSTRALYA TÜRKİYE ANKARA ŞUBESİ

Sheraton Ankara Otel ve Kongre Merkezi Boğaz sokak

No: 10 06700 GOP/Çankaya/ANKARA/TURKEY

Tel: 0312 989 19 50 Fax: 0312 939 19 98

Ulus V.D. 622 001 8928 Tic.Sic.No: 383993

 

--------------------------------------------------------------------------------

 

v.      Türev ve hazine işlemlerini en iyi gayret bazında ӧncelikle Banka
aracılığı ile gerçekleştireceğini,

 

 

v.      Derivative and treasury transactions shall be primarily made on the best
effort base via Bank.

 

 

 

 

vi.     Leasing işlemlerini ӧncelikle ve en iyi gayret bazında Deniz Finansal
Kiralama A.Ş. aracılığı ile gerçekleştireceğini,

 

 

vi.      Leasing transactions shall be primarily and made on the best effort
base via Deniz Finansal Kiralama A.Ş..

 

 

 

 

vii.    Faktoring işlemlerini ӧncelikle ve en iyi gayret bazında Deniz Faktoring
A.Ş. aracılığı ile gerçekleştireceğini,

 

 

vii.    Factoring transactions shall be primarily and made on the best effort
base via Deniz Faktoring A.Ş..

 

 

 

 

   Kabul, beyan ve taahhüt eder.

 

 

 

 

 

 

 

2.2.   Yukarıda sayılan bankacılık hizmetleri kapsamında Banka tarafından
gerçekleştirilecek olan havale, EFT, para transferi, TL/YP teminat mektubu,
akreditif, SWIFT mesajı, vesaik/mal mukabili ithalat, peşin ithalat, vesaik/mal
mukabili ihracat, peşin ihracat, kabul kredisi, çek ve senet tahsili, dӧviz alım
satım, çek/senet tehsil işlemleri ve bunlarla sınırlı olmaksızın ilgili her
türlü işlem masraf, ücret ve komisyon tarifesi Banka tarafından Kredi Alana işbu
Sözleşmenin imzasından itibaren 1 (bir) ay içinde ve her halükarda ilk işlem
tarihine kadar bildirilecek olup, Banka tarafından herhangi bir bildirimde
bulunulmaması durumunda Bankanın cari masraf, ücret ve komisyon tarifesi geçerli
olacaktır.

 

 

2.2.   Bank shall notify the Borrower within 1 (one) month from the signing date
of this Supplemental Agreement and in any case until the first transaction date
the cost, fee and commission tariff of, including but not limited with transfer,
electronic funds transfer, money transfer letter of guarantee in Turkish
Lira/foreign currency, letter of câredit, SWIFT message, import against
document/good, import in cash, export against document/good, export in cash,
acceptance credit, cheque and bill collection, purchase and sale of foreign
currency, and any other transactions. Bank’s current cost, fee and commission
tariff shall be applicable in case of the Bank’s failure to notify the Borrower

 

 

 

 

2.3.   Kredi Alan, mevcut limitleri kapsamında bulunan her türlü kredili
bankacılık işlemi ile ilgili taleplerini öncelikli olarak Bankaya ileteceğini,
Bankanın bu işlemi yapmayı kabul etmemesi halinde diğer kuruluşlara
başvuracağını Kabul, beyan ve taahhüt eder.

 

 

2.3.   2.3. The Borrower accepts, declares and undertakes that it shall first
inform the Bank of its request on any type of banking credit transactions within
its available limits and shall apply to other institutions if the Bank declines
to conduct such transaction.

 

 

 

 

2.4.   Banka, kredi ilişkisinin devamı boyunca, her cari yılsonunda işbu 2.
madde hükümlerinin yerine getirilip getirilmediğini kontrol edecektir. Kredi
Alanın, işbu madde hükümlerini ihlal etmesi halinde ve Banka tarafından bildirim
yapılması kaydıyla ihlal tarihi itibariyle kalan anapara bakiyesi üzerinden
yıllık %2 (yüzdeiki) oranında hesaplanacak cezai komisyon Kredi Alan
hesaplarındaki bakiyeden tehsil edilecektir. Banka, faiz ve döviz piyasalarının
olağandışı dalgalanmalar gösterdiği dönemlerde, piyasada işbu madde kapsamında
belirlenecek ücret ve komisyonlara ait oran ve tutarlarda işlem
gerçekleştiremezse, mevcut piyasa şartlarını dikkate alarak bu oran ve tutarları
yeniden belirleyecektir.

 

 

2.4.   The Bank shall control the fulfillment of the provisions of article 2 at
the end of each current year over the course of the Credit relationship. If the
Borrower breaches any provision of this article, a penalty fee of 2% (two
percent) to be annually charged on the outstanding principal balance as of the
date of breach shall be collected from the amounts in its accounts by a notice
to be served to the Borrower. If the Bank is unable to conduct any transaction
in the market at the rates and amounts of the fees and commissions to be set
forth under this article due to the extraordinary fluctuations in the interest
and foreign exchange markets, the Bank may re-determine such rates and amounts
by taking the prevailing market conditions into account.

 

 

 

 

 

 

TRANSATLANTIC EXP. MED. INT. PTY. LTD

MERKEZİ AVUSTRALYA TÜRKİYE ANKARA ŞUBESİ

Sheraton Ankara Otel ve Kongre Merkezi Boğaz sokak

No: 10 06700 GOP/Çankaya/ANKARA/TURKEY

Tel: 0312 989 19 50 Fax: 0312 939 19 98

Ulus V.D. 622 001 8928 Tic.Sic.No: 383993

 

--------------------------------------------------------------------------------

 

3.     TAAHHÜTLER

 

 

3.      COMMITMENTS

 

 

 

 

3.1.   Kredi Alan, Bankanın yazılı ön izni olmadan aktifleri, gelirleri ya da
malvarlığının tamamı ya da herhangi bir bölümü ile ilgili veya bunlar üzerinde
herhangi bir takyidat veya sınırlama yaratmayacağını taahhüt eder. Kredi Alan,
Bankanın yazılı ön izni olmadan hiç kimse lehine açık veya zımni kefil olmayacak
(işbu Kredinin teminatı olarak verilen kefaletnameler hariç olmak üzere) veya
garanti vermeyecektir.

 

 

3.1.   The Borrower undertakes that it will not lead to any encumbrance or
limitation related to or on its assets, revenues or all of its wealth or any
part of its wealth without the pre-approval of the Bank in writing. The Borrower
shall not be surety for anyone, either express or implied basis, without the
pre-approval of the Bank in writing. (excluding the surety bonds provided as
collateral of this Credit)

 

 

 

 

3.2.   Kredi Alan, Bankanın yazılı ön izni olmadan, malvarlığında azalmaya yol
açacak, faaliyetlerini engelleyecek, imkânsız kılacak veya Esaslı Olumsuz Etki
yaratacak şekilde varlıklarının veya gelirlerinin herhangi bir bölümünü veya
tamamını satmayacak ve satılmasına müsaade etmeyecek, devretmeyecek veya bunlar
üzerinde başka şekilde tasarrufta bulunmayacaktır.

 

 

3.2.   The Borrower shall not sell transfer any part of its assets or revenues
or entire assets or revenues in a way that will lead to decrease in wealth,
prevent/ preclude its activities or create Material Negative Impact and it will
not allow that they are sold, or it will not make any disposition on them in any
other way.

 

 

 

 

3.3.   Kredi Alan, Bankanın yazılı ön izni olmadan gerek yurtiçi gerekse de
yurtdışındaki finansal kurum ve/veya kuruluşlara borçlanamayacağını veya
lehlerine teminat vermeyeceğini ve Grup ve/veya İştiraklerini de (işbu Ek
Sözleşme kapsamında “İştirakler” Amity Oil. Int. Pty. Ltd. Merkezi Avustralya
Türkiye Ankara Şubesi ve Petrogas Petrol Gaz ve Petrokimya Ürünleri İnş. San. Ve
Tic. A.Ş.’dir) gerek yurtiçindeki gerekse de yurtdışındaki finansal kurum
ve/veya kuruluşlara borçlanmayacağını Kabul ve taahhüt eder.

 

 

3.3.   The Borrower accepts and undertakes that it cannot borrow from financial
institutions and/or organizations within the country or abroad or provide
collateral in their favour and the Group and/or its Subsidiaries (in this
Supplemental Agreement, “Subsidiaries” refer to Amity Oil. Int. Pty. Ltd.
Merkezi Avustralya Türkiye Ankara Şubesi and Petrogas Petrol Gaz and Petrokimya
Ürünleri İnş.San. ve Tic.A.Ş.) cannot borrow from financial institutions and/or
organizations in the country or abroad without the pre-approval of the Bank in
writing.

 

 

 

 

3.4.   Kredi Alan, Bankanın yazılı ön izni olmadan, ortaklık yapısında doğrudan
veya dolaylı herhangi bir kontrol değişiklik meydana gelmeyeceğini Kabul ve
taahhüt eder. İşbu madde kapsamında “Kontrol” herhangi bir kişinin,

 

 

3.4.   The Borrower accepts and declares that there will not be any direct or
indirect control changes in the shareholding structure without the pre-approval
of the Bank in writing. For the purposes of this article, “Control” shall refer
to;

 

 

 

 

(i)      sermayesinin %50’ sinden (yüzde elli) fazlasına doğrudan veya dolaylı
olarak sahip olmasını; veya

 

 

(i)      any individual directly or indirectly owning more than 50%
(fiftypercent) of the capital

 

 

 

 

(ii)    yukarıda (i) bendinde sayılan koşul aranmaksızın imtiyazlı hisseler, oy
anaşmaları veya sair surette oy hakkının çoğunluğunu elinde bulundurmasını; veya

 

 

(ii)    regardless of the condition in the above (i) subparagraph, any
individual holding privileged shares, voting agreements or majority of the
voting rights or

 

 

 

 

(iii)   yukarıda (i) bendinde sayılan koşul aranmaksızın herhangi bir suretle
yönetim kurulu üyelerinin karara esas çoğunluğunu atayabilme ya da görevden alma
gücünü elinde bulundurmasını ifade eder.

 

 

(iii)    regardless of the condition in the above (i) subparagraph, any
individual holding the power to appoint or remove from office the
decision-taking majority of members of the board of directors

 

 

 

 

 

 

TRANSATLANTIC EXP. MED. INT. PTY. LTD

MERKEZİ AVUSTRALYA TÜRKİYE ANKARA ŞUBESİ

Sheraton Ankara Otel ve Kongre Merkezi Boğaz sokak

No: 10 06700 GOP/Çankaya/ANKARA/TURKEY

Tel: 0312 989 19 50 Fax: 0312 939 19 98

Ulus V.D. 622 001 8928 Tic.Sic.No: 383993

 

--------------------------------------------------------------------------------

 

3.5.   kredi Alan işbu Ek Sözleşmenin imza tarihinden itibaren en geç 30 (otuz)
İş Günü içerisinde işbu TÜPRAŞ ve Türkiye Petrolleri A.O.’ya yapılan ve/veya
yapılacak olan satışından elde edilecek gelirleri Bankaya temlik edecek olup,
temlik edilmesi için noter onaylı Alacak Temlik Sözleşmesini imzalayıp gerekli
tüm işlemleri yerine getireceğini kabul ve taahhüt eder.

 

 

3.5.   The Borrower shall assign the revenues to be obtained from the sale made
and/or to be made to TÜPRAŞ and Türkiye Petrolleri A.O to the Bank within 30
(thirty) Business days at the latest as of the date of signing this Supplemental
Agreement and it accepts and undertakes that it will sign the notarized
Agreement on the Assignment of Receivables and carry out all necessary
transactions for assignment.

 

 

 

 

3.6.   Kredi Alan, işbu Ek Sözleşmenin imza tarihinden itibaren en geç 60
(altmış) İş Günü içerisinde;

 

 

3.6.   Within 60 (sixty) business days at the latest as of the date of signing
this Supplemental Agreement;

 

 

 

 

3.6.1.  Transatlantic Exploration Mediterranean International Pty Ltd.’nin
mevcut sermayesinin % 100’ünü (yüzde yüzünü) temsil eden beheri 0 USD nominal
değere sahip toplam 5,000 adet,……………..’nin kayıtlarına göre her türlü tasarruf
hakkı ve mülkiyeti sadece Transatlantic Worldwide Ltd’ye ait olan hisselerin
tamamı üzerindeki rehin hakkını, Banka lehine birinci dereceden, Hisse Rehin
Sözleşmesi imzalamak suretiyle Banka lehine tesis edecektir.

 

 

3.6.1  The Borrower shall sign Share Pledge Agreement and allocate right of
pledge on entire shares with all kinds of disposition and ownership belonging to
only Transatlantic Worldwide Ltd according to ……………….. records for a total of
5,000 shares with each one having a nominal value of 0 USD (ZeroAmericanDollars)
representing 100% (one hundred per cent) of the current capital of Transatlantic
Exploration Mediterranean International Pty Ltd in favor of the Bank from first
degree.

 

 

 

 

3.6.2. Talon Exploration Ltd.’nin mevcut sermayesinin % 100’ünü (yüzde yüzünü)
temsil eden beheri 1 USD (1 Amerikan Doları) nominal değere sahip toplam 1,000
adet, ………………..’nin kayıtlarına göre her türlü tasarruf hakkı ve mülkiyeti sadece
Transatlantic Worldwide Ltd’ye ait olan hisselerin tamamı üzerindeki rehin
hakkını, Banka lehine birinci dereceden, Hisse Rehin Sözleşmesi imzalamak
suretiyle Banka lehine tesis edecektir.

 

 

3.6.2. The Borrower shall sign Share Pledge Agreement and allocate right of
pledge on entire shares with all kinds of disposition and ownership belonging to
only Transatlantic Worldwide Ltd according to ……………….. records for a total of
1,000 shares with each one having a nominal value of 1 USD (OneAmericanDollar)
representing 100% (one hundred per cent) of the current capital of Talon
Exploration Ltd. in favor of the Bank from first degree.

 

 

 

 

3.6.3. Dmlp Ltd.’nin mevcut sermayesinin % 100’ünü (yüzde yüzünü) temsil eden
beheri 1 USD (1 Amerikan Doları) nominal değere sahip toplam 1,000 adet,
………………..’nin kayıtlarına göre her türlü tasarruf hakkı ve mülkiyeti sadece
Transatlantic Exploration Mediterranean Internatıonal Pty Ltd.’ye ait olan
hisselerin tamamı üzerindeki rehin hakkını, Banka lehine birinci dereceden,
Hisse Rehin Sözleşmesi imzalamak suretiyle Banka lehine tesis edecektir.

 

 

3.6.3. The Borrower shall sign Share Pledge Agreement and allocate right of
pledge on entire shares with all kinds of disposition and ownership belonging to
only Transatlantic Worldwide Ltd according to ……………….. records for a total of
1,000 shares with each one having a nominal value of 1 USD (OneAmericanDollar)
representing 100% (one hundred per cent) of the current capital of Dmlp Ltd. in
favor of the Bank from first degree.

 

 

 

 

 

 

TRANSATLANTIC EXP. MED. INT. PTY. LTD

MERKEZİ AVUSTRALYA TÜRKİYE ANKARA ŞUBESİ

Sheraton Ankara Otel ve Kongre Merkezi Boğaz sokak

No: 10 06700 GOP/Çankaya/ANKARA/TURKEY

Tel: 0312 989 19 50 Fax: 0312 939 19 98

Ulus V.D. 622 001 8928 Tic.Sic.No: 383993

 

--------------------------------------------------------------------------------

 

3.6.4. Transatlantıc Turkey Ltd.’nin mevcut sermayesinin % 99.9’unu (yüzde
doksandokuznoktadokuzunu) temsil eden beheri 0.99 USD (Sıfırnoktadoksandokuz
Amerikan Doları) nominal değere sahip toplam 999 adet, ………………..’nin kayıtlarına
göre her türlü tasarruf hakkı ve mülkiyeti sadece Transatlantic Worldwide Ltd ve
% 0.1’ini (yüzde sıfırnoktabirini) temsil eden beheri 0.01 USD
(Sıfırnoktasıfırbir Amerikan Doları) nominal değere sahip toplam 1 adet,
………………..’nin kayıtlarına göre her türlü tasarruf hakkı ve mülkiyeti sadece
TransAtlantic Petroleum (USA) Corp.’a ait olan hisselerin tamamı üzerindeki
rehin hakkını, Banka lehine birinci dereceden, Hisse Rehin Sözleşmesi imzalamak
suretiyle Banka lehine tesis edecektir.

 

 

3.6.4 The Borrower shall sign Share Pledge Agreement and allocate right of
pledge on entire shares with all kinds of disposition and ownership belonging to
only Transatlantic Worldwide Ltd according to ……………….. records for a total of
999 shares with each one having a nominal value of 0.99 USD
(ZeropintninetynineAmericanDollars) representing 99.9% (ninetynine point nine
per cent) of the current capital of Transatlantic Turkey Ltd. in favor of the
Bank from first degree and total of 1 shares with each one having a nominal
value of 0.01 (zeropointoneAmericandollars) representing 0.1% (zeropointone per
cent) of the current capital of Transatlantic Turkey Ltd. in favor of the Bank
from first degree.

 

 

 

 

3.7.   Kredi Alan, Ankara Ticaret Sicil Müdürlüğüne 383993 sicil numarasında
kayıtlı olan ticari işletmenin ticaret unvanları ve işletme adları ile
işletmelerin faaliyetlerine tahsis edilmiş makine, araç, alet ve motorlu nakil
araçları ile ihtira beratları, markalar, modeller, resimler ve lisanslar gibi
sınai hakları ile işletmelerin sair bilcümle aktifleri üzerinde banka lehine
asgari 150.000.000,00-TL (yüzellimilyonTürkLirası) tutarında hali hazırda BNP
Paribas (Suisse) SA lehine tesis edilmiş olan ticari işletme rehninden sonra
gelmek üzere ve serbest dereceden istifade kaydıyla ikinci sıradan ticari
işletme rehnini tesis etmeyi ve tesis edilebilmesi için ticari işletme rehin
sözleşmesi dahil fakat bunlarla sınılı olmamak üzere hazırlanan tüm
dokümantasyonu eksiksiz ve gereği gibi imzalamayı kabul, beyan ve taahhüt eder.
Kredi Alan, aynı zamanda işbu Ek sözleşmenin imzalanmasını takiben en geç
30 (otuz) İş Günü içerisinde bahsi geçen Ticaret Sicil Müdülüğüne 383993 sicil
numarasında kayıtlı olan ticari işletme üzerinde BNP Paribas (Suisse) SA lehine
tesis edilmiş olan ticari işletme rehnini fek etmeyi ve işbu maddede uyarınca
Banka lehine ikinci dereceden tesis edilen rehni birinci dereceye çıkaracağını
kabul ve taahhüt eder.

 

 

3.7.   The Borrower accepts, declares and undertakes to establish second lien
commercial enterprise pledge after the commercial enterprise pledge established
in favour of BNP Paribas (Suisse) SA and with unencumbered level of enjoyment
right at the minimum amount of 150.000.000.00 TL
(onehundredfiftymillionTurkishLiras) in favor of the Bank on the commercial
titles and trade names of the commercial enterprise registered at Ankara Trade
Registry Office with 383993 trade registration number and on all machinery,
tools, equipment and motor vehices allocated to the activities of these
enterprises and on their industrial rights such as patent rights, trademarks,
models, licenses and images as well as on all other assets of these enterprises;
and to sign all prepared documents including but not limited to the Commercial
Enterprise Pledge Agreement in a proper and complete manner to enable such
pledges to be established. The Borrower accepts and undertakes to release the
commercial enterprise pledge established in favour of BNP Paribas (Suisse) SA on
the commercial enterprise registered in Ankara Trade Registry Office with 383993
trade registration number and ensure that the second lien pledge established in
favour of the Bank under this article is qualified as first lien pledge within
30 (thirty) business days at the least as of the date of singing this
Supplemental Agreement.

 

 

 

 

3.8.   Kredi Alan, işbu Ek Sözleşmenin 1(…) numaralı ekinde yer alan
gayrimenkuller üzerinde Banka lehine birinci dereceden ipotek tesis etmeyi
kabul, beyan ve taahhüt eder.

 

 

3.8    The Borrower accepts, declares and undertakes to establish first lien
mortgage on the real estates stated in Annex… (..) of this Supplemental
Agreement in favour of the Bank.

 

 

 

 

 

 

TRANSATLANTIC EXP. MED. INT. PTY. LTD

MERKEZİ AVUSTRALYA TÜRKİYE ANKARA ŞUBESİ

Sheraton Ankara Otel ve Kongre Merkezi Boğaz sokak

No: 10 06700 GOP/Çankaya/ANKARA/TURKEY

Tel: 0312 989 19 50 Fax: 0312 939 19 98

Ulus V.D. 622 001 8928 Tic.Sic.No: 383993

 

--------------------------------------------------------------------------------

 

3.9.   Kredi Alan, işbu Ek Sözleşmenin 3.7’nci maddesinde bahsedilen ticari
işletmesini ve işbu Ek Sözlesmenin 3.8’nci maddesinde bahsedilen gayrimenkulleri
yangın, deprem gibi doğabilecek tüm rizikolara ve işbu Ek Sözleşmenin imzası
tarihinden sonra ortaya çıkacak olan yeni risklerin teminat altına alınmasına
ilişkin olarak Bankanın gerekli göreceği her türlü rizikolara karşı, banka
lehine sigoratalayacak ve bu sigorta poliçelerine ve (varsa) daha önceden
düzenlenen ve banka  tarafından uygun görülüp kabul edilen sigorta poliçeleri
için düzenlenecek zeyilnamelere Bankayı dain-i mürtehin sıfatı olarak
kayadettirecektir. Kredi Alan, yeni sigorta poliçelerini Bankanın uygun gördüğü
şekil ve içerikte yapkıracak olup, (varsa) mevcut sigorta poliçelerini, Bankanın
ilk yazılı talebi üzerine, Bankanın talep edeceği şekil ve içeriğe uygun hale
getirecektir. Kredi Alan, daha önceden düzenlenen ve Banka tarafindan uygun
görülüp kabul edilen sigorta poliçelerinin vadesinin bitiminde, Bankanın
acenteliğini yapmakta olduğu sigorta şirket(ler)i aracılığı ile gerçekleştirmeyi
en iyi gayret bazında kabul ve taahhüt eder.

 

 

3.9.   The Borrower shall insure in favor of the Bank the commercial enterprise
specified in Article 3.7 of this Supplemental Agreement and all of the
properties mentioned in Article 3.8 of this Supplemental Agreement against all
risks that may arise, such as fire, earthquake, and against all types of risks
that the Bank shall deem necessary to cover new risks that will arise after the
signature date of this Supplemental Agreement, and it shall name the Bank as
loss payee in these insurance policies as well as in the addendums to be issued
for the previously issued insurance policies (if any) which are deemed
appropriate and approved by the Bank. The Borrower shall cause the new insurance
policies to be issued in the form and content deemed appropriate by the Bank,
and upon first written request of the Bank, it shall cause the existing
insurance policies (if any) to be customized to the form and content deemed
appropriate by the Bank. In the expiry of the previously issued insurance
policies which are deemed appropriate and approved by the Bank, the Borrower
accepts and undertakes to maintain them on a best effort basis through the
insurance companies of which the Bank acts as their agent.

 

 

 

 

3.10. Transatlantic Exploration Mediterranean International Pty Ltd. Mer.
Avustralya Türkiye Ankara Şubesi ve Talon Exploration Ltd (Merkezi: Bahama
Adaları)-Türkiye Ankara Şubesi, Dmlp Ltd (Merkezi: Bahama Adaları) Türkiye
Ankara şubesi, Transatlantic Turkey Limited Şirketi Türkiye -Ankara şubesi,
Transatlantic Worldwide Ltd. (“Kredi Alan ile beraber müteselsil kefiller”),
Finansman Belgeleri ve işbu Ek Sözleşmeye konu Kredinin anapara, faiz ve tüm
ferileri ile birlikte geri ödenmesini, Kredi Alan ile beraber müteselsil kefil
olarak tekeffül edecekler ve bu maksatla kefaletnamenin en geç işbu Ek
Sözleşmenin imza tarihi itibariyle Kredi Alan ile beraber müteselsil kefiller
tarafından imzalanmasını sağlamayı kabul ve taahhüt eder.

 

 

3.10. Transatlantic Exploration Mediterranean International Pty Ltd. Mer.
Avustralya Türkiye Ankara Şubesi and Talon Exploration Ltd. (Merkezi: Bahama
Adaları)- Türkiye Ankara Şubesi, Dmlp Ltd (Merkezi: Bahama Adalari) Türkiye-
Ankara Şubesi, Transatlantic Turkey Limited Şirketi Türkiye- Ankara Şubesi,
Transatlantic Worldwide Ltd. (“Co-Sureties with the Borrower”) shall warrant the
repayment of the principal, interest and all accessory obligations of the Credit
subject to this Supplemental Agreement and the Financing Documents as a
co-surety with the Borrower, and for such purpose, the Borrower shall ensure the
Surety Agreement is signed by the Co-Sureties with the Borrower at the latest on
the signature date of this Supplemental Agreement.

 

 

 

 

3.11. Kredi Alan, kendisi ve Grubun işbu Ek Sözleşmenin imzalanmasını takip eden
12 (oniki) aylık dönemde yapacaği yeni kuyu sondajı yatınmlarının sonuçları ile
ilgili Bankaya bildirimde bulunacağını kabul ve taahhüt eder. Bildirimler, kuyu
özellikleri, gerçekleşen yatırım miktarı, sondaj sonucunda herhangi bir üretim
elde edilip edilmediği, üretim projeksiyonu ve rezervler üzerindeki etkisi gibi
Bankanın talep edeceği bilgilerini içerecektir.

 

 

3.11 The Borrower accepts and undertakes that it will inform the Bank about the
results of the new drilling investments that it will make in a period of
12 (twelve) months following the date of signing this Supplemental Agreement.
Such information shall include information to be requested by the Bank such as
characteristics of the well, the amount of the investment made, whether there
has been any production as a result of the bore or not, if there has been any
production, the production projection and impact on the reserves.

 

 

 

 

3 (üç) maddeden oluşan işbu Ek Sözleşme Taraflar arasında 2 (iki) nüsha olarak
tanzim ve imza olunmuştur.

 

 

This Supplemental Agreement is formed from 3 (three) Articles and duly executed
between the Parties as a 2 (two) copy.

 

 

 

 

 

TRANSATLANTIC EXP. MED. INT. PTY. LTD

MERKEZİ AVUSTRALYA TÜRKİYE ANKARA ŞUBESİ

Sheraton Ankara Otel ve Kongre Merkezi Boğaz sokak

No: 10 06700 GOP/Çankaya/ANKARA/TURKEY

Tel: 0312 989 19 50 Fax: 0312 939 19 98

Ulus V.D. 622 001 8928 Tic.Sic.No: 383993

 

--------------------------------------------------------------------------------

 

 

 

KREDİ ALAN

TRANSATLANTİC EXPLORATİON

MEDİTERRANEAN INTERNATIONAL PTY

LTD. MER. AVUSTRALYA TÜRKİYE

ANKARA ŞUBESİ

 

 

BORROWER

TRANSATLANTİC EXPLORATİON

MEDİTERRANEAN INTERNATIONAL PTY

LTD. MER. AVUSTRALYA TÜRKİYE ANKARA

ŞUBESİ

 

 

Sicil (veya

Oda)

Numarası:

383993 Ankara Ticaret

Sicil Müdürlüğü

 

 

Registered Trade

Registry Office/

Registry Number:

383993 Ankara

Ticaret Sicil

Müdürlüğü

 

 

Internet

Sitesi:

 

 

 

Website

 

 

 

Telefon

Numarası:

312 – 939 1976

 

 

Phone number

312 – 939 1976

 

 

Adres:

Sheraton Ankara Otel ve

Kongre Merkezi Boğaz

Sokak No:10

Gaziosmanpaşa Posta

Kodu:06700 Çankaya /

Ankara

 

 

Address

Sheraton Ankara

Otel ve Kongre

Merkezi Boğaz

Sokak No:10

Gaziosmanpaşa

Posta Kodu:06700

Cankaya / Ankara

 

 

İmza:

TRANSATLANTIC EXP. MED. INT. PTY. LTD

MERKEZİ AVUSTRALYA TÜRKİYE ANKARA SUBESİ

Sheraton Ankara Otel ve Kongre Merkezi Boğaz sokak

No: 10 06700 GOP/Çankaya/ANKARA/TURKEY

Tel: 0312 989 19 50 Fax: 0312 939 19 98

Ulus V.D. 622 001 8928 Tic.Sic.No: 383993

 

 

Signature

TRANSATLANTIC EXP. MED. INT. PTY. LTD

MERKEZİ AVUSTRALYA TÜRKİYE ANKARA SUBESİ

Sheraton Ankara Otel ve Kongre Merkezi Boğaz sokak

No: 10 06700 GOP/Çankaya/ANKARA/TURKEY

Tel: 0312 989 19 50 Fax: 0312 939 19 98

Ulus V.D. 622 001 8928 Tic.Sic.No: 383993

 

 

Ad:

 

 

 

Name

 

 

 

Unvan:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

BANKA

DENİZBANK A.Ş.

 

 

BANK

DENİZBANK A.Ş.

 

 

Sicil

Numarası:

368587/316169

 

 

Trade Registry

Number

368587/316169

 

 

Internet

Sitesti:

www.denizbank.com

 

 

Website

www.denizbank.com

 

 

Telefon

Numarası:

444 0 800

 

 

Phone number:

444 0 800

 

 

Adres:

Büyükdere Cad. No:141

34394 Esentepe/İstanbul

 

 

Address:

Büyükdere Cad.

No:141 34394

Esentepe/İstanbul

 

 

İmza huzurumda atıldı ve müşteri bilgileri teyit edildi.

 

 

The signatures were fixed in my presence and customer information was confirmed.

 

 

Ad Soyad:

 

 

 

Name – Surname:

 

 

 

İmza:

 

 

 

Signature:

 

 

 

Unvan:

 

 

 

Title:

 

 

 

Şube Adı:

 

 

 

Branch:

 

 

 

İmza Yetkili Ad Soyad

 

 

 

Name – Surname of the Authorized Signatory:

Authorized Signatures:

 

 

Yetkili

İmzalar

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TRANSATLANTIC EXP. MED. INT. PTY. LTD

MERKEZİ AVUSTRALYA TÜRKİYE ANKARA ŞUBESİ

Sheraton Ankara Otel ve Kongre Merkezi Boğaz sokak

No: 10 06700 GOP/Çankaya/ANKARA/TURKEY

Tel: 0312 989 19 50 Fax: 0312 939 19 98

Ulus V.D. 622 001 8928 Tic.Sic.No: 383993

 

--------------------------------------------------------------------------------

 

 

İşbu Ek Sözleşmenin bir nüshası tarafıma teslim edilmiş olup, erken geri ödeme
komisyonu dahil yukarıda belirtilen tüm hususlar talep ettiğim ve Banka ile
mutabık kaldığım kredi esaslarına uygundur.

 

 

1 (one) copy of this Supplemental Agreement has been submitted to me. All the
matters stated above including the early repayment commission, are in line with
the credit principles I requested from the Bank and agreed with the Bank.

 

 

 

 

KREDİ ALAN

 

 

BORROWER

TRANSATLANTİC EXPLORATİON

MEDİTERRANEAN INTERNATIONAL PTY LTD.

MER. AVUSTRALYA TÜRKİYE ANKARA ŞUBESİ

 

 

TRANSATLANTİC EXPLORATİON

MEDİTERRANEAN INTERNATIONAL PTY LTD.

MER. AVUSTRALYA TÜRKİYE ANKARA ŞUBESİ

 

 

 

 

İmza:

 

 

Signature:

 

/s/ N. Malone Mitchell, 3rd

TRANSATLANTIC EXP. MED. INT. PTY. LTD

MERKEZİ AVUSTRALYA TÜRKİYE ANKARA SUBESİ

Sheraton Ankara Otel ve Kongre Merkezi Boğaz sokak

No: 10 06700 GOP/Çankaya/ANKARA/TURKEY

Tel: 0312 989 19 50 Fax: 0312 939 19 98

Ulus V.D. 622 001 8928 Tic.Sic.No: 383993

 

 

 

/s/ N. Malone  Mitchell, 3rd

TRANSATLANTIC EXP. MED. INT. PTY. LTD

MERKEZİ AVUSTRALYA TÜRKİYE ANKARA SUBESİ

Sheraton Ankara Otel ve Kongre Merkezi Boğaz sokak

No: 10 06700 GOP/Çankaya/ANKARA/TURKEY

Tel: 0312 989 19 50 Fax: 0312 939 19 98

Ulus V.D. 622 001 8928 Tic.Sic.No: 383993

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TRANSATLANTIC EXP. MED. INT. PTY. LTD

MERKEZİ AVUSTRALYA TÜRKİYE ANKARA ŞUBESİ

Sheraton Ankara Otel ve Kongre Merkezi Boğaz sokak

No: 10 06700 GOP/Çankaya/ANKARA/TURKEY

Tel: 0312 989 19 50 Fax: 0312 939 19 98

Ulus V.D. 622 001 8928 Tic.Sic.No: 383993

 

--------------------------------------------------------------------------------

 

Ek 1; İpotek Listesi

Annex 1; Mortgage List

 

Sıra

Maliki

Parsel Sayısı

Tapu

Sayısı

Ada/Pafta/Parsel

İl/İlçe/Köy/Mevki

İpotek Tutarı (TL)

 

Ownership

Parcel #

Land

Title #

Details

Location

Mortgage Value (TL)

1

GÜNDEM TURİZM

Tekli

1

PARSEL: 1930

TEKİRDAĞ / MURATLI / BALLICA KÖYÜ / DEĞİRMEN YOLU

14,000,000

2

SELAMİ ERDEM URAS

Çoklu/müşterek

6

PARSEL: 62

DİYARBAKIR / KAYAPINAR / ÇÖLGÜZELİ / HAVER

46,000,000

PARSEL: 292

PARSEL: 293

PARSEL: 294

PARSEL: 296

PARSEL: 97

3

GÜNDEM TURİZM

Tekli

1

ADA: 928 - PARSEL NO. 3

MUĞLA / BODRUM /

ESKİ ÇEŞME MH / KÖSEBÜKÜ

63,000,000

4

PETROGAS

Çoklu/müşterek

3

ADA: 528 - PARSEL NO: 19

TEKİRDAĞ / SÜLEYMANPAŞA /

YAVUZ MH

1,000,000

ADA: 528 - PARSEL NO: 20

ADA: 528 - PARSEL NO: 60

5

TEMİ

Tekli

1

ADA: 107 - PARSEL NO: 26

EDİRNE / SÜLOĞLU

GEÇKİNLİ KÖYÜ / ÖKÜZCÜK PINARI

1,000,000

6

PETROGAS

Tekli

1

PARSEL NO: 786

TEKİRDAĞ / SARAY

GÖÇERLER / SARAY YOLU

1,000,000

7

PETROGAS

Çoklu/müşterek

5

ADA: 1877 - PARSEL NO: 76

TEKİRDAĞ / SÜLEYMANPAŞA

AYDOĞDU MH

3,000,000

ADA: 1970 - PARSEL NO: 15

ADA: 1970 - PARSEL NO: 16

ADA: 2046 PARSEL NO: 19

ADA: 2465 PARSEL NO: 8

8

PETROGAS

Tekli

1

ADA: 1948 PARSEL NO: 10

TEKİRDAĞ / SÜLEYMANPAŞA

ESKİ CAMİ / Büyük Donlu

1,000,000

9

PETROGAS

Çoklu/müşterek

2

ADA: 180 PARSEL NO: 4

TEKİRDAĞ / SÜLEYMANPAŞA / GÜNDOĞDU

5,000,000

ADA: 2593 PARSEL NO: 5

10

PETROGAS

Tekli

1

ADA: 33 PARSEL NO: 6

TEKİRDAĞ / HAYRABOLU /

HİSAR / ARPALIK

2,500,000

11

PETROGAS

Tekli

2

ADA: 186 PARSEL NO: 8

TEKİRDAĞ / HAYRABOLU

İLYAS / ESKİBAĞLAR

2,500,000

ADA: 216 PARSEL NO: 10

12

PETROGAS

Çoklu/müşterek

4

ADA: 105 PARSEL NO: 1

TEKİRDAĞ / SÜLEYMANPAŞA

YAĞCI MAHALLESİ

9,000,000

PARSEL NO: 529

PARSEL NO: 530

PARSEL NO: 2171

13

PETROGAS

Tekli

1

ADA: 2556 PARSEL NO: 4

TEKİRDAĞ / SÜLEYMANPAŞA

ZAFER / ORTAKOL

1,000,000

Toplam

150,000,000

 

 

 

 

TRANSATLANTIC EXP. MED. INT. PTY. LTD

MERKEZİ AVUSTRALYA TÜRKİYE ANKARA ŞUBESİ

Sheraton Ankara Otel ve Kongre Merkezi Boğaz sokak

No: 10 06700 GOP/Çankaya/ANKARA/TURKEY

Tel: 0312 989 19 50 Fax: 0312 939 19 98

Ulus V.D. 622 001 8928 Tic.Sic.No: 383993

 

--------------------------------------------------------------------------------

 

Ek-2 Ödeme Planı

Annex-2 Payment Plan

 

Details of The Line

 

Payment Schedule

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Principal Payment

000 USD

 

 

Principal Payment

000 USD

Amount

USD 30 Mio

 

1

Installment

1,250

 

10

Installment

1,875

Payment Schedule

Monthly Installments

 

2

Installment

1,250

 

11

Installment

1,875

Tenor

18 months

 

3

Installment

1,250

 

12

Installment

1,875

Interest Rate

%5.25 All-in and fixed

 

4

Installment

1,250

 

13

Installment

1,875

 

 

 

5

Installment

1,250

 

14

Installment

1,875

 

 

 

6

Installment

1,250

 

15

Installment

1,875

 

 

 

7

Installment

1,875

 

16

Installment

1,875

 

 

 

8

Installment

1,875

 

17

Installment

1,875

 

 

 

9

Installment

1,875

 

18

Installment

1,875

 

 

 

 

 

 

 

 

Total

30,000

 

 

 

TRANSATLANTIC EXP. MED. INT. PTY. LTD

MERKEZİ AVUSTRALYA TÜRKİYE ANKARA ŞUBESİ

Sheraton Ankara Otel ve Kongre Merkezi Boğaz sokak

No: 10 06700 GOP/Çankaya/ANKARA/TURKEY

Tel: 0312 989 19 50 Fax: 0312 939 19 98

Ulus V.D. 622 001 8928 Tic.Sic.No: 383993

 